DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 09/22/2022. As directed by amendment: Claims 1, 3, 6, and 8 were amended. Claims 2, 4-5, 7, and 9-11 were not amended. Claims 12-18 were newly added. No claims were cancelled. Thus, Claims 1-18 are presently pending in this application.
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities: 
In claim 13, line 1, "method of claim 13" should be read " method of claim 1".  
In claim 17, line 2, "wherein each computer device the co-present grouping" should be read "wherein each computer device in the co-present grouping ".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 5-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata et al (“LaFata”, US 20160014373) in view of Tsfaty et al (“Tsfaty1”, US 20150131539) in further view of Tsfaty et al (“Tsfaty2”, US 20120171963).
Regarding Claim 1, LaFata teaches a computer-implemented method comprising: 
sending (data) to the first computer device (par 27);
assigning the role of the primary device, for a virtual conference (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.),
determining, at the primary device, a dynamic delay based on one or more audio streams received from respective secondary devices (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.), 
each secondary device associated with a different dynamically-resizable buffer (Fig. 3, element 44, par 49; par 9; Each audio client 20 stores incoming audio data packets/speaker data packets into a jitter buffer.); 
applying, at the primary device, the dynamic delay to microphone data from one or more microphones of the primary device (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device.); 
downmixing, at the primary device, the one or more audio streams received from the respective secondary devices and the primary device's delayed microphone data to generate an outgoing downmixed audio stream (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {15, 20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The outgoing downmixed audio stream is the outbound microphone packet stream 80.); 
resizing each dynamically-resizable buffer of two or more of the secondary devices according to different buffer sizes (Fig. 3, element 44, par 49; par 9; Each audio client 20 stores incoming audio data packets/speaker data packets into a jitter buffer.); 
and sending, from the primary device, the outgoing downmixed audio stream to each of the resized buffers (Fig. 4, elements {25, 74, 76, 78, 80, 82, 84, 86, 88}, par 55-57; Fig. 1, elements {15, 20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The far-end device is the audio conferencing server. The outgoing downmixed audio stream is the outbound microphone packet stream 80. The secondary devices are the audio client nodes 1-3. Each audio client 20 stores incoming audio data packets into a jitter buffer. Each of the audio clients 20 receives the outbound microphone packet stream 80 (downmixed audio stream), after it is processed through the audio conferencing server. Each audio client 20 stores the incoming data packets/speaker data packets into a jitter buffer.)) 
LaFata does not explicitly teach generating an ultrasonic code for a first computer device requesting to join the co-present grouping of currently paired computer devices;  sending the ultrasonic code to the (second) computer device; receiving decode data from a second computer device, the decode data corresponding to an instance of the ultrasonic code broadcasted from the first computer device to the second computer device; verifying whether the decode data corresponds to the broadcasted instance of the ultrasonic code; upon verification, pairing the first and second computer devices for inclusion in a co-present grouping of computer devices; assigning the role of the primary device to a particular device from a co-present grouping of currently paired computer devices.
	Tsfaty1 teaches generating an ultrasonic code for a first computer device requesting to join the co-present grouping of currently paired computer devices (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.); 
sending the ultrasonic code to the (second) computer device (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. The second computer device is device 2. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.); 
upon verification, pairing the first and second computer devices for inclusion in a co-present grouping of computer devices (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The verification occurs at steps 465-475.); 
assigning the role of the primary device to a particular device from a co-present grouping of currently paired computer devices (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The role of the primary device is assigned at steps 450-460 of Fig. 4B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the ultrasonic point-to-point and/or point-multipoint communication of Tsfaty1 because it allows for quick initiation of communication and allows for transmitted signals to be less likely of unwanted single interception or reception (Tsfaty1; par 33). 
LaFata and Tsfaty1 do not explicitly teach receiving decode data from a second computer device, the decode data corresponding to an instance of the ultrasonic code broadcasted from the first computer device to the second computer device; verifying whether the decode data corresponds to the broadcasted instance of the ultrasonic code.
Tsfaty2 teaches receiving decode data from a second computer device, the decode data corresponding to an instance of the ultrasonic code broadcasted from the first computer device to the second computer device (par 73-74); 
verifying whether the decode data corresponds to the broadcasted instance of the ultrasonic code (par 74; The FEC-decoder uses the protection bits added by the FEC encoder at the transmission module 100 side to recover the original information bits and correct most of the bit error that may occur during the transmission over the ultrasonic or RF link.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Tsfaty1 with the protection bits of Tsfaty2 because it allows for the correction of bit error that may occur during ultrasonic transmission (Tsfaty2; par 74).
Regarding Claim 5, LaFata, Tsfaty1, and Tsfaty2 teach the computer-implemented method of claim 1.
LaFata further teaches wherein the primary device and the one or more secondary devices belong to a co-present group of devices proximate to each other with respect to a same physical location (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.); 
wherein the primary device and the one or more secondary devices are concurrently accessing the virtual conference while present at the same physical location (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.); 
wherein each far-end device is concurrently accessing the virtual conference (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {15, 20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The far-end device is the audio conferencing server. The outgoing downmixed audio stream is the outbound microphone packet stream 80.); 
and wherein each far-end device is remotely located away from the same physical location of the co-present group of devices (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {15, 20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The far-end device is the audio conferencing server. The outgoing downmixed audio stream is the outbound microphone packet stream 80.).
Regarding Claim 6, Claim 6 is rejected with the same reasoning as Claim 1.
Regarding Claim 11, Claim 11 is rejected with the same reasoning as Claim 5.
Regarding Claim 12, LaFata, Tsfaty1, and Tsfaty2 teach the computer-implemented method of claim 1.
LaFata further teaches wherein the first and the second computer devices are each proximate to a same physical location (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.).  
Regarding Claim 13, LaFata, Tsfaty1, and Tsfaty2 teach the computer-implemented method of claim 1.
 LaFata further teaches wherein the grouping of computer devices corresponds to the virtual conference (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.).  
LaFata does not explicitly teach the co-present grouping of computer devices.
Tsfaty1 teaches the co-present grouping of computer devices (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The verification occurs at steps 465-475.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the ultrasonic point-to-point and/or point-multipoint communication of Tsfaty1 because it allows for quick initiation of communication and allows for transmitted signals to be less likely of unwanted single interception or reception (Tsfaty1; par 33). 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata, Tsfaty1, and Tsfaty2 in view of Katis et al (“Katis”, US 20090168759).
Regarding Claim 2, LaFata, Tsfaty1, and Tsfaty2 teach the computer-implemented method of claim 1.
LaFata further teaches wherein determining, at a primary device, a dynamic delay based on one or more audio streams received from respective secondary devices comprises (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.): 
LaFata does not explicitly teach receiving the one or more audio streams from one or more dynamically-resizable buffers, each dynamically-resizable buffer corresponding to a respective secondary device; and determining the dynamic delay based in part on a current size of at least one dynamically-resizable buffer.  
Katis teaches receiving the one or more audio streams from one or more dynamically- resizable buffers, each dynamically-resizable buffer corresponding to a respective secondary device (par 83; par 19; par 60; par 102; The respective secondary device is the device that receives the packets.); 
and determining the dynamic delay based in part on a current size of at least one dynamically-resizable buffer (par 83; The delay/quality tradeoff is being optimized, thus the dynamic delay is determined.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Tsfaty1, and Tsfaty2 teach with the adaptive jitter buffer of Katis because it allows for continuous rendering of audio signals to be transmitted over a network without disruption (Katis; par 83).
Regarding Claim 7, Claim 7 is rejected with the same reasoning as Claim 2.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata, Tsfaty1, Tsfaty2, and Katis in view of Richter et al (“Richter”, US 20060274655).
 Regarding Claim 3, LaFata, Tsfaty1, Tsfaty2, and Katis teach the computer-implemented method of claim 2.
LaFata does not explicitly teach wherein determining the dynamic delay based in part on a current size of at least one dynamically-resizable buffer comprises: determining the dynamic delay based on at least an average of delays experienced by the audio streams, where each audio stream experienced a particular delay related to a current size of a dynamically-resizable buffer through which it was sent.  
Katis teaches wherein determining the dynamic delay based in part on a current size of at least one dynamically-resizable buffer comprises: where each audio stream experienced a particular delay related to a current size of a dynamically-resizable buffer through which it was sent (par 83).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Tsfaty1, and Tsfaty2 with the adaptive jitter buffer of Katis because it allows for continuous rendering of audio signals to be transmitted over a network without disruption (Katis; par 83).
LaFata, Tsfaty1, Tsfaty2, and Katis do not explicitly teach determining the dynamic delay based on at least an average of delays experienced by the audio streams.
Richter teaches determining the dynamic delay based on at least an average of delays experienced by the audio streams (par 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Tsfaty1, Tsfaty2, and Katis with the average packet delay of Richter because it provides an estimate that is used to for the ability to shrink or grow the difference in time between the sender and receiver, thereby further compensating for indeterminate system delays (Richter; par 12).
Regarding Claim 8, Claim 8 is rejected with the same reasoning as Claim 3.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LaFata, Tsfaty1, Tsfaty2, Katis, and Richter in view of Chen (“Chen”, US 20120244811) and in further view of Darcie (“Darcie”, US 20080201424).
Regarding Claim 9, LaFata, Tsfaty1, Tsfaty2, Katis, and Richter teach the system of claim 8.
LaFata further teaches microphone data (par 55-56).
LaFata, Katis, and Richter do not explicitly teach wherein a size of a respective dynamically-resizable buffer can be based, in part on: (i) an amount of time for a respective secondary device to encode at least a portion of its (audio) data, (ii) an amount of time for the primary to decode at least the encoded portion of an audition stream based on the encoded (audio) data and (iii) a current round trip time of network latency.
Chen teaches wherein a size of a respective dynamically-resizable buffer can be based, in part on: 
(i) an amount of time for a respective secondary device to encode at least a portion of its (audio) data (par 37; par 39), 
(ii) an amount of time for the primary to decode at least the encoded portion of an audition stream based on the encoded (audio) data (par 37; par 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Tsfaty1, Tsfaty2, Katis, and Richter with the encoding of Chen because it provides Bluetooth capabilities which is a communication protocal that can be utilized with low power consumption and costs (Chen; par 2).
LaFata, Tsfaty1, Tsfaty2, Katis, Richter, and Chen do not explicitly teach (iii) a current round trip time of network latency.  
Darcie teaches (iii) a current round trip time of network latency (par 75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Tsfaty1, Tsfaty2, Katis, Richter, and Chen with the round-trip time of Darcie because it allows for users or administrators to determine the quality of the network connection based on latency/ping. A lower round-trip time/latency indicates a better network connection.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata, Tsfaty1, and Tsfaty2 in view of Doerr et al (“Doerr”, US 20140051383).
Regarding Claim 14, LaFata, Tsfaty1, and Tsfaty2 teach the computer-implemented method of claim 1.
LaFata further teaches virtual conference that corresponds to the grouping (Fig. 4, elements {25, 74, 76, 78, 80, 82}, par 55-56; Fig. 1, elements {20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The secondary devices are the audio client nodes 1-3.).
LaFata does not explicitly teach wherein generating an ultrasonic code for a first computer device comprises: receiving location information in a request from the first computer device to join a virtual conference; co-present grouping of currently paired computer devices; and generating the ultrasonic code upon determining the location information satisfies a proximity threshold with location information associated with one or more of the currently paired computer devices in the co-present grouping.  
Tsfaty1 teaches wherein generating an ultrasonic code for a first computer device comprises (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.): 
co-present grouping of currently paired computer devices (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.);
and generating the ultrasonic code (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.);
one or more of the currently paired computer devices in the co-present grouping (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the ultrasonic point-to-point and/or point-multipoint communication of Tsfaty1 because it allows for quick initiation of communication and allows for transmitted signals to be less likely of unwanted single interception or reception (Tsfaty1; par 33). 
LaFata and Tsfaty1 does not explicitly teach receiving location information in a request from the first computer device to join a virtual conference; and generating the ultrasonic (signal) upon determining the location information satisfies a proximity threshold with location information associated with one or more of the computer devices.  
Tsfaty2 teaches generating the ultrasonic (signal) upon determining the location information satisfies a proximity threshold with location information associated with one or more of the computer devices (par 57; The proximity threshold is the distance of 50 meters. The location information is the locations of the devices that are within proximity of each other. If the devices are within 50 meters, it is determined that their location information (position) satisfies the proximity threshold of 50 meters.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Tsfaty1 with the protection bits of Tsfaty2 because it allows for the correction of bit error that may occur during ultrasonic transmission (Tsfaty2; par 74).
LaFata, Tsfaty1, and Tsfaty2 do not explicitly teach receiving location information in a request from the first computer device to join a virtual conference.
Doerr teaches receiving location information in a request from the first computer device to join a virtual conference (par 7; par 133; par 137-139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Tsfaty1, and Tsfaty2 with the location information of Doerr because it provides a connection with a lower cost based on the location of a user, thereby saving resources (Doerr; par 5; par 7).
Regarding Claim 15, LaFata, Tsfaty1, Tsfaty2, and Doerr teach the computer-implemented method of claim 14.
LaFata does not explicitly teach wherein the second computer device comprises a currently paired computer device in the co-present grouping.  
Tsfaty1 teaches wherein the second computer device comprises a currently paired computer device in the co-present grouping (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The verification occurs at steps 465-475.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the ultrasonic point-to-point and/or point-multipoint communication of Tsfaty1 because it allows for quick initiation of communication and allows for transmitted signals to be less likely of unwanted single interception or reception (Tsfaty1; par 33). 
Regarding Claim 16, LaFata, Tsfaty1, Tsfaty2, and Doerr teach the computer-implemented method of claim 14.
LaFata does not explicitly teach further comprising: pairing the first computer device with each of the currently paired computer devices in the co-present grouping upon verifying the decode data corresponds to the broadcasted instance of the ultrasonic code.  
Tsfaty1 teaches further comprising: pairing the first computer device with each of the currently paired computer devices in the co-present grouping upon verifying the data (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The verification occurs at steps 465-475.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the ultrasonic point-to-point and/or point-multipoint communication of Tsfaty1 because it allows for quick initiation of communication and allows for transmitted signals to be less likely of unwanted single interception or reception (Tsfaty1; par 33). 
LaFata and Tsfaty1 do not explicitly teach verifying the decode data corresponds to the broadcasted instance of the ultrasonic code.  
Tsfaty2 teaches verifying the decode data corresponds to the broadcasted instance of the ultrasonic code (par 74; The FEC-decoder uses the protection bits added by the FEC encoder at the transmission module 100 side to recover the original information bits and correct most of the bit error that may occur during the transmission over the ultrasonic or RF link.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Tsfaty1 with the protection bits of Tsfaty2 because it allows for the correction of bit error that may occur during ultrasonic transmission (Tsfaty2; par 74).
Regarding Claim 17, LaFata, Tsfaty1, Tsfaty2, and Doerr teach the computer-implemented method of claim 16.
LaFata teaches further comprising: wherein each computer device is associated with a different dynamically-resizeable buffer (Fig. 3, element 44, par 49; par 9; Each audio client 20 stores incoming audio data packets/speaker data packets into a jitter buffer.), 
each respective dynamically-resizeable buffer enabled for receipt of one or more audio streams (Fig. 4, elements {25, 74, 76, 78, 80, 82, 84, 86, 88}, par 55-57; Fig. 1, elements {15, 20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The far-end device is the audio conferencing server. The outgoing downmixed audio stream is the outbound microphone packet stream 80. The secondary devices are the audio client nodes 1-3. Each audio client 20 stores incoming audio data packets into a jitter buffer. Each of the audio clients 20 receives the outbound microphone packet stream 80 (downmixed audio stream), after it is processed through the audio conferencing server. Each audio client 20 stores the incoming data packets/speaker data packets into a jitter buffer.).  
LaFata does not explicitly teach each computer device the co-present grouping of currently paired computer devices. 
Tsfaty1 teaches each computer device the co-present grouping of currently paired computer devices (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the ultrasonic point-to-point and/or point-multipoint communication of Tsfaty1 because it allows for quick initiation of communication and allows for transmitted signals to be less likely of unwanted single interception or reception (Tsfaty1; par 33). 
Regarding Claim 18, LaFata, Tsfaty1, Tsfaty2, and Doerr teach the computer-implemented method of claim 16.
LaFata teaches further comprising: wherein each computer device is associated with a different dynamically-resizeable buffer (Fig. 3, element 44, par 49; par 9; Each audio client 20 stores incoming audio data packets/speaker data packets into a jitter buffer.), 
each respective dynamically-resizeable buffer enabled for being resized by the primary device during the virtual conference (Fig. 4, elements {25, 74, 76, 78, 80, 82, 84, 86, 88}, par 55-57; Fig. 1, elements {15, 20, 25}, par 32; The aggregation node 25/audio client 4 is the primary device. The far-end device is the audio conferencing server. The outgoing downmixed audio stream is the outbound microphone packet stream 80. The secondary devices are the audio client nodes 1-3. Each audio client 20 stores incoming audio data packets into a jitter buffer. Each of the audio clients 20 receives the outbound microphone packet stream 80 (downmixed audio stream), after it is processed through the audio conferencing server. Each audio client 20 stores the incoming data packets/speaker data packets into a jitter buffer. Each of the jitter buffers 44 are enabled for being resized by the primary device (aggregation node 25) because the secondary devices receive an audio stream from the aggregation node 25, thus enabling the jitter buffers 44 to be resized.).   
LaFata does not explicitly teach each computer device in the co-present grouping of currently paired computer devices.
Tsfaty1 teaches each computer device in the co-present grouping of currently paired computer devices (Fig. 4A, elements {115e-115f, 402-440}, par 64-68; Fig. 4B, elements {115e-115f, 404a-495}, par 69-74; par 1-3; The first computer device is device 1. Device 1 requests to join the grouping of Device 2, which may already be paired with another device. Point-to-point wireless communication can be between two or more devices as disclosed in par 1-3. The ultrasonic code is the ultrasonic signal 435, which includes a PIN.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the ultrasonic point-to-point and/or point-multipoint communication of Tsfaty1 because it allows for quick initiation of communication and allows for transmitted signals to be less likely of unwanted single interception or reception (Tsfaty1; par 33). 
Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Francini et al (US 20150236966), Abstract - A capability for controlling a size of a congestion window of an information transmission connection (ITC) is provided. The size of the congestion window of the ITC may be controlled based on a threshold, which may be based on an ideal bandwidth-delay product (IBDP) value. The IBDP value may be based on a product of an information transmission rate measure and a time measure. The information transmission rate measure may be based on a target information transmission rate for the ITC. The time measure may be based on a round-trip time measured between a sender of the ITC and a receiver of the ITC. The threshold may be a cap threshold where the size of the congestion window is prevented from exceeding the cap threshold. The threshold may be a reset threshold which may be used to control a reduction of the size of the congestion window.
	De Lind Van Wijngaarden et al (US 20100245534), Abstract - A teleconferencing system in which a teleconference controller advantageously uses information relating to the network topology layout of remote nodes which are to participate in a teleconference, and then advantageously directs the transmission of video and/or audio streams from a source node to an identified subset of the remote nodes based on the capabilities of the nodes and the network links. These nodes which initially receive the video and/or audio streams then advantageously forward the streams in turn to other nodes in their vicinity using peer-to-peer network connectivity techniques. The identification of the subset of nodes which serve as peer-to-peer forwarding nodes may be based on node activity, node service capacity, the impact on network links between the node and the requester, the distance and/or latency between the node and the requester, and the ability of the node to meet requests including video transcoding requests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444